Beard, J.
The bill in this cause was filed by the District Attorney-general in the name of the State of Tennessee upon the relation of E. T. Warner, claiming to be Mayor, and G. A. La-*589Eollette and R. B. Winkler, claiming to be Aider-men, of tire city of LaEollette, against respondents, who, as the result of an election recently held in that city, were claiming title to various municipal offices in that city. The proceeding is on information in the nature of a quo warranto, instituted by the State for the purpose of impeaching this title. Pending the suit in the Chancery Court, the District Attorney General petitioned the Chancellor for leave to dismiss the suit, alleging that, upon investigation, he had become satisfied that it was not to the best interest of the State to further prosecute it. Eor some reason this petition was not granted. Subsequently the petition was called to the attention of the Court by a motion to dismiss made by the solicitor of the respondents, which was .overruled. This action of the Court' is made the basis of an assignment of error by the respondents.
The bill in the case was filed under §§ 5168, 5169 and 51Y0 of the (Shannon’s) Code, and the •signature of the Attorney-general to it was essential. State v. Turnpike Company, 3 Tenn. Chancery, 163; State v. McConnell, 3 Lea, 337; State v. Johnson, 8 Lea, 74.
And it is “beyond all doubt the suit provided for under these sections was intended to be a ■suit by the State to subserve the public interests.” Id.
Erom these premises it follows that the District *590attorney-general’s consent is ■ necessary to a continuation of sucIl suit; that it must remain under his control during its prosecution, so that should he find, after its institution, that the best interests of the State require its discontinuance, it is his right to move, and the duty of the Court to order, its dismissal.
Such is the view with regard to the control of the State’s representative over quo warranto proceedings instituted under statutes like ours, taken in Mathews v. State, 82 Texas, 577; People v. Knight, 13 Michigan, 231; Com. v. Dillon, 81 Pa. St., 44.
The Chancellor was in error in retaining the suit after this petition was filed. On this ground the decree of the Court of Chancery Appeals dismissing the hill is affirmed.